Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		              Attachment to Advisory Action
At least newly recited a step of mixing two components of a flexible primer coating of claim 1 would raises new issue requiring further search and consideration.  Also, claims 4, 8, 17 and 19 would be subjected to 112(b) (indefinite and confusing) as explained below.
Thus, the after final amendment will not be entered and the examiner’s response as to applicant’s argument based on the amended claim 1 being denied of entry would not be needed at this time.
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously cancelled claims (MPEP 714.13).
Although after final amendment is denied of entry, the examiner adds the following for applicant’s sake.
Claim 4 reciting a clear melamine primer layer would improperly broaden scope of the amended claim 1 further reciting a second resin.  Claim 17 has the same issue and thus, claims 4 and 17 would be subjected to 112(b) rejection.
Also, claim 8 reciting a first component comprising greater than 50% solid would improperly broaden scope of the amended claim 1 reciting about 70 to 100% by weight of a resin (i.e. solids content).   Claim 19 has the same issue and thus, the claims 8 and 19would be subjected to 112(b) rejection.
As to “consisting essentially of” the amended claims 1 and 15, the recitation of “consisting essentially of” alone cannot overcome the rejection based on the art reciting “comprising”.  See In re De Lajarte, 337 F2d 870, 143 USPQ 256 (CCPA, 1964); When applicant contends that modifying components in the reference composition are excluded by the recitation of “consisting essentially of”, applicant has the burden of showing the basic and novel characteristics of his composition – i.e. a showing that the introduction of these components would materially change characteristics of applicant’s invention.  
In other words, the “consisting essentially of” would still permit presence of other component(s) as evidenced by claims 9 and 20 reciting 8-12% of an additional sag control agent.  Thus, a primer composition taught by claim 1 of Hazen comprising 10 wt.% of a binder comprising silane group (a) (note that component (b) and (c) are taught as optional (i.e., 0% by weight) would make at least claim 15 obvious.

Amended specification and claims 7 and 16 would overcome objections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/July 26, 2022                                                    /TAE H YOON/                                                                                 Primary Examiner, Art Unit 1762